 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAdvanced Installations, Inc. and Ventura CountyDistrict Council of Carpenters. Cases 31-CA-8965, 31-CA-8972, 31-CA-9340, and 31-CA-953626 January 1984SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 20 August 1981 the National Labor RelationsBoard issued a Decision and Order' in the above-entitled proceeding in which the Board, inter alia,ordered the Respondent to make whole certain em-ployees for any losses in pay and benefits thatwould have accrued to them but for the Respond-ent's unlawful changes and modifications in thecontractual terms and to make whole certain em-ployees for any loss of pay they may have sufferedas a result of the Respondent's discriminationagainst them. On 12 November 1982 the UnitedStates Court of Appeals for the Ninth Circuit en-tered its Judgment enforcing the Board's Order. Acontroversy having arisen over the amount ofbackpay due under the Board's Order, as enforcedby the court, the Acting Regional Director forRegion 31 on 31 May 1983 issued a backpay speci-fication and notice of hearing, alleging the amountsdue to employees, the discriminatees, and varioustrust funds under the Board's Order, and notifyingthe Respondent that it should file a timely answercomplying with the Board's Rules and Regulations.The Respondent, by its attorney Robert F. Rubin,acknowledged receipt of the backpay specificationand notice of hearing in a letter to the RegionalDirector dated 7 June 1983, but stated that itwould not oppose the claims or file an answer.Thereafter, on 25 July 1983, counsel for GeneralCounsel filed directly with the Board a Motion forSummary Judgment, with exhibits attached. Subse-quently, on 29 July 1983, the Board issued an ordertransferring the proceedings to the Board and aNotice to Show Cause why the General Counsel'smotion should not be granted. The Respondent, byits attorney Robert F. Rubin, acknowledged receiptof the order transferring the proceedings to theBoard and Notice to Show Cause in a letter to theBoard's Executive Secretary dated 11 August 1983,but indicated that it would not oppose the claimsor file an answer.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.A 257 NLRB 845.On the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentSection 102.54 of the Board's Rules and Regula-tions provides, in pertinent part, as follows:(a) ...The respondent shall, within 15 daysfrom the service of the specification, if any,file an answer thereto ....(c) ...If the respondent fails to file anyanswer to the specification within the timeprescribed by this section, the Board may,either with or without taking evidence in sup-port of the allegations of the specification andwithout notice to the respondent, find thespecification to be true and enter such order asmay be appropriate.The backpay specification, issued and served onthe Respondent on or about 31 May 1983, specifi-cally states that the Respondent shall, within 15days from the date of the specification, file withthe Regional Director for Region 31 an answer tothe specification and that, if the answer fails todeny the allegations of the specification in themanner required under the Board's Rules and Reg-ulations and the failure to do so is not adequatelyexplained, such allegations shall be deemed to beadmitted to be true and the Respondent shall beprecluded from introducing any evidence contro-verting them. As the Respondent has not filed ananswer to the specification, has not offered an ade-quate explanation for its failure to do so, and hasalso failed to file a response to the Notice to ShowCause, the allegations of the specification and ofthe Motion for Summary Judgment stand uncon-troverted. Therefore, in accordance with the rulesset forth above, the allegations of the specificationare deemed to be admitted as true and are so foundby the Board without the taking of evidence insupport of said allegations.Accordingly, the Board concludes that the netbackpay due to the employees and the discrimina-tees and the payments due to various trust fundsare as alleged in the specification, and orders thepayment thereof by the Respondent to the employ-ees, discriminatees, and various trust funds.2i The specification alleges an amount due the Carpenter Industry Ad-vancement Fund of Southern California. The cessation of payments intosuch funds does not violate Sec. 8(a)(5) of the Act and a Board orderrequiring payments into such funds is improper. See Urban ExcavatingCa, 264 NLRB No. 41 (1982), and Fox Painting Co., 263 NLRB 437(1982), and cases cited therein. Accordingly, we have not included a pay-ment to that fund in our Order.Additionally, as noted below, our Order reflects the correction of cer-tain computational errors in the backpay specification.268 NLRB No. 93640 ADVANCED INSTALLATIONSORDERThe National Labor Relations Board orders thatthe Respondent, Advanced Installations, Inc., Ven-tura, California, its officers, agents, successors, andassigns, shall1. Make whole the employees and discriminateesnamed below by payment to them of the amountsfollowing their names, plus interest thereon to becomputed in the manner described in Florida SteelCorp., 231 NLRB 651 (1977),3 until payment of allbackpay due is made, less tax withholdings re-quired by Federal and state laws:Ramond BaileyDennis BakerEric BeckKeith BeckSteve BrutonTodd BublitzRobert BurlingameLuis CalderonPaul CamposMike CherneyJim CrosswhiteCraig CumberlandPatrick DonlanClyde DudleyAlfred EstrallaJohn FrazierDave GallantPhil GarciaJames D. GibsonBrian GrigsbyLeonard GuidiBilly G. HolladayDavid ThompsonRobert HudsonEmory KillianDavid Kipp$ 2,701.2141,132.92525,144.1634.482,325.60209.5217.24433.89115.8898.6470.0758.183,842.2261,221.0658.187,807.4298.6448.1672,625.3198.64803.5627.754,094.0834.4850.28272.623 See generally Isis Plumbing Co., 138 NLRB 716 (1962).4 The specification figure of $1,165.80 has been changed to correct anerror in calculating gross travel stock hours for the second quarter of1982.' The backpay totals from Appendices A and B have been added to-gether to arrive at this figure. The backpay total from Appendix B hasbeen changed from $22,348.34 to $22,348.79 to correct an error in calcu-lating calendar quarter gross backpay for the fourth quarter of 1979.6 The specification figure of $1,250 40 has been changed to correct anerror in calculating gross travel stock hours for the third quarter of 1980.7 The specification figure of $2,742 41 has been changed to correct anerror in calculating gross travel stock hours for the fourth quarter of1978.s The specification figure of $1,295.56 has been changed to correct anerror in calculating net backpay per quarter for the first quarter of 1979and in calculating the gross travel stock hours for the second quarter of1979.9 The specification figure of S23.71 has been changed to correct anerror in calculating net travel stock hours for the second quarter of 1979.'O The backpay totals from Appendices A and B have been added to-gether to arrive at this figure. The backpay total from Appendix A hasbeen changed from S243.26 to $259.14 to correct an error in calculatingnet travel stock hours for the third quarter of 1979.Robert F. Liening, Jr.Stephen LindbergPat MergenDavid MillsDaryl MusserMyron NicholsonKim W. NixMark O'LearyMel OliverFrank OronaFrank PaganoMark PaganoFrank ParksLarry QuintalReggie ReelJoe RodriquezGary SimmonsDarwin SkellySam SmalleyDave SpollHoward StacheyKen StevensPat StranskyMike TuelTom VoeltnerDonald WebbPaul WoodEarl WyattCarlos Lopez2. Make its employeestrust funds listed belowtheir names:"i4,9i2.1199.13579.9881,219.28238.50928.0284.0516,776.33129.4746.305,700.155,485.09112.0612.93263.68976.9077.583,531.88147.9664.82166.5029.621,117.92867.3398.64380.34101,049.4643.9917.24whole by paying to thethe amounts followingCarpenters Pension Trust Fundfor Southern CaliforniaCarpenters Health and WelfareTrust for SouthernCalifornia$19,628.381211,385.51" Because the provisions of employee benefit fund agreements arevariable and complex, the Board does not provide at the adjudicatorystage of a proceeding for the addition of interest at a fixed rate on unlaw-fully withheld fund payments. We leave to the compliance stage thequestion of whether the Respondent must pay any additional amountsinto the benefit funds in order to satisfy our "make-whole" remedy.These additional amounts may be determined, depending upon the cir-cumstances of each case, by reference to provisions in the documentsgoverning the funds at issue and, where there are no governing provi-sions, to evidence of any loss directly attributable to the unlawfully with-holding action, which might include the loss of return on investment ofthe portion of funds withheld, additional administrative costs, etc., butnot collateral losses. Merryweather Optical Co., 240 NLRB 1213 (1979).12 The specification figure of $11,380.62 has been changed to correctan error in calculating health and welfare payments for the second quar-ter of 1982.641 642 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCarpenter Joint Apprenticeshipand for Southern CaliforniaTraining Committee fund 603.91